  Case 19-16016       Doc 40   Filed 12/09/19 Entered 12/10/19 09:39:19               Desc Main
                                 Document      Page 1 of 1
                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                      Eastern Division

In Re:                                        )                BK No.:    19-16016
Dana A Fetters                                )
Monica L Fetters                              )                Chapter: 13
                                              )
                                                               Honorable LaShonda Hunt
                                              )
                                              )
               Debtor(s)                      )
  ORDER MODIFYING THE AUTOMATIC STAY AND WITHDRAWING REQUEST FOR
                            DISMISSAL

        THIS CAUSE coming to be heard on the motion of U.S. Bank National Association, as Trustee
for Residential Asset Securities Corporation, Home Equity Mortgage Asset-Backed Pass-Through
Certificates, Series 2006-KS2, a secured creditor herein, for relief from the automatic stay, the Court
having jurisdiction over the subject matter and due notice having been given; and the Court finding that
the mortgage held by said creditor is in default and that the security interest of said creditor is not
adequately protected:

 WHEREFORE, IT IS HEREBY ORDERED:
(1) Pursuant to 11 U.S.C. Section 362(d), that U.S. Bank National Association, as Trustee for
Residential Asset Securities Corporation, Home Equity Mortgage Asset-Backed Pass-Through
Certificates, Series 2006-KS2 its principals, agents, successors and/or assigns is granted relief from the
automatic stay provisions of 11 U.S.C. Section 362(a) by modifying said stay to permit them to pursue
all non bankruptcy remedies and work out options as to the property commonly known as 355 North
Williams Drive, Palatine, IL 60074.

(2) U.S. Bank National Association, as Trustee for Residential Asset Securities Corporation, Home
Equity Mortgage Asset-Backed Pass-Through Certificates, Series 2006-KS2's request for dismissal is
withdrawn.

(3) No further payments are to be disbursed to U.S. Bank National Association, as Trustee for
Residential Asset Securities Corporation, Home Equity Mortgage Asset-Backed Pass-Through
Certificates, Series 2006-KS2 on its secured claim.

                                                           Enter:


                                                                    Honorable LaShonda A. Hunt
Dated: December 09, 2019                                            United States Bankruptcy Judge

 Prepared by:
 Karl Meyer ARDC#6220397
 Codilis & Associates, P.C.
 15W030 North Frontage Road, Suite 100
 Burr Ridge, IL 60527
 (630) 794-5300
 C&A FILE(14-19-06305)
